he present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-20 are pending and are examined on merits in the present Office action.
Drawings
2.   	No drawings have been submitted in the instant application.
Claim Objections
3.	Claims 3-6, 9, 11, 12, 14, 15, 16 and 19 are objected to because of the following informalities:  
In claim 3: the recitation “An F1” before “maize seed” is missing.  It is suggested to change the recitation “A maize seed” to ---An F1 hybrid maize seed---.
In claim 4: the recitation “An F1” before “maize plant” is missing.  It is suggested to change the recitation “A maize plant” to ---An F1 hybrid maize plant---.
In claim 4: the recitation “, wherein the plant part comprises at least one cell of the F1 hybrid maize plant--- is missing at the end of the claim for the clarity of the claimed subject matter.
In claim 5: the recitation ---F1--- before “plant or” in line 3 is missing.
In claim 5: the recitation “or breeding tools” is unnecessary and redundant because of the recitation “breeding techniques”.  It is suggested to delete the recitation “or breeding tools”.
In claim 6: it is suggested to change the recitation “doubled” in line 1 to ---doubling--- for clarity of the claimed subject matter.
In claim 9: it is suggested to change the recitation “essentially the same” before “morphological” in line 2 to ---all of the--- for the clarity of the claimed subject matter.  The 
In claim 11: it is suggested to change the recitation “essentially the same” before “morphological” in line 5 of the claim to ---all of the--- for the clarity of the claimed subject matter.  The recitation “essentially” reads on characteristics not present in the plant grown from the converted corn variety SG348.  That does not appear to be Applicant’s intention.
In claim 12: it is suggested to change the recitation “or” before “enhanced performance” in last line of the claim to ---and--- for proper Markush group claim construction.
In claim 14: the recitation “hybrid” before “maize plant” is missing.  It is suggested to change the recitation “A maize plant” to ---A hybrid maize plant---.
In claim 14: the recitation “, wherein the plant part comprises at least one cell of the hybrid maize plant--- is missing at the end of the claim for the clarity of the claimed subject matter.
In claim 15: the recitation “or breeding tools” is unnecessary and redundant because of the recitation breeding techniques.  It is suggested to delete the recitation “or breeding tools”.
In claim 16: it is suggested to change the recitation “doubled” in line 1 to ---doubling--- for clarity of the claimed subject matter.
In claim 19: it is suggested to change the recitation “essentially the same” before “morphological” in line 2 of the claim to ---all of the--- for the clarity of the claimed subject matter.  The recitation “essentially” reads on characteristics not present in the derived corn variety SG348.  That does not appear to be Applicant’s intention.


Appropriate correction is required.
Claim Rejections - 35 USC § 112, 1st paragraph, deposit
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claimed seed of inbred corn line SG348 is essential to the claimed invention.  It must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  A deposit of the seeds of inbred corn line SG348 with an acceptable depository is required.  
If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  
If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
	(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer; (d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
	(e) the deposit will be replaced if it should ever become inviable.
Applicant has NOT indicated that Applicant intends to deposit the seeds at the ATCC in accordance with 37 CFR 1.801-1.809.  Accordingly, Applicant needs to provide a signed statement indicating compliance with 37 CFR 1.801-1.809, the ATCC Accession No. and evidence of deposit to overcome this rejection.  Compliance with this requirement may be held in abeyance until the application is otherwise in condition for an allowance.  
This rejection is made because the specification lacks the statement “all restrictions upon availability to the public will be irrevocably removed upon granting of the patent” (see pages 62-63).

Conclusion
5.	Claims 1-20 are rejected.  The closest prior art (US Patent No. US 6452075 B2; Issued September 17, 2002) teaches a corn variety GF6151 which shares some characteristics (leaf color, glume color, anther color, cob color) with the claimed inbred corn variety.  However, many of the other characteristics disclosed for these varieties are different.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445. The examiner can normally be reached on 8.30 a.m. to 5.00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).


/VINOD KUMAR/                Primary Examiner, Art Unit 1663